DETAILED ACTION
Contents
I. Notice of Pre-AIA  or AIA  Status	4
II. Priority	4
III. Pertinent Prosecution History	4
IV. Claim Status	5
V. Reissue Requirements	6
VI. Information Disclosure Statement(s)	7
VII. Claim Objections	7
VIII. Claim Interpretation	8
A.	Lexicographic Definitions	8
B.	35 U.S.C § 112 6th Paragraph	9
(1)	Functional Phrase – “Circuitry I”	9
(2)	Functional Phrase – “Circuitry II”	12
(3)	Functional Phrase – “Circuitry III”	16
(4)	Functional Phrase – “Circuitry IV”	19
(5)	Functional Phrase – “Circuitry V”	22
(6)	Functional Phrase – “Circuitry VI”	25
(7)	Functional Phrase – “Circuitry VII”	28
IX. Claim Rejections – 35 U.S.C. § 112	31
A.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph	31
(1)	New Matter/Written Description	32
B.	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph	35
X. Broadening of Examined Claims	38
A.	Broadening of Examined Claims’ Limitations	38
XI. Claim Rejections – 35 U.S.C. § 251	40
A.	New Matter	40
B.	Recapture	41
XII. Rejections – 35 USC § 103	44
A.	Claims 8, 10, 19, 21-25, 27-30 and 32-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheng-Lung Lee (U.S. Publication No. 2012/0117442) (“Lee”) in view of Trachewsky et al. (U.S. Publication No. 2010/0111145)(“Trachewsky’145”).	44
B.	Claims 26 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheng-Lung Lee (U.S. Publication No. 2012/0117442) (“Lee”) in view of Trachewsky et al. (U.S. Publication No. 2010/0111145)(“Trachewsky’145”) as applied to claims 8, 10, 19, 21-25, 27-30 and 32-36 above, and further in view of DVB-T2 .	61
C.	Claims 8, 10, 19-23, 25-28, 30, 31 and 33-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheng-Lung Lee (U.S. Publication No. 2012/0117442) (“Lee”) in view of DVB-T2 .	64
D.	Claims 24, 29 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheng-Lung Lee (U.S. Publication No. 2012/0117442) (“Lee”) in view of DVB-T2  as applied to claims 8, 10, 19-23, 25-28, 30, 31 and 33-36 above, and further in view of Trachewsky et al. (U.S. Publication No. 2010/0111145)(“Trachewsky’145”).	78
XIII. Response to Arguments	81
A.	35 U.S.C. § 251 Recapture Rejection	81
B.	35 U.S.C. § 112 Rejections	82
C.	35 U.S.C. § 112, Sixth Paragraph, Interpretation/Invocation	82
D.	35 U.S.C. § 103 Rejections	83
XIV. Conclusion	85




















Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Applicant filed the instant reissue application 15/796,402 (“‘402 Reissue Application”) on 27 October 2017 for U.S. Application No. 13/885,557 (“‘557 Application"), filed 22 May 2013, now U.S. Patent No. 9,172,497 (“‘497 Patent”), issued 27 October 2015, which is a National Stage Application filed under 35 U.S.C. § 371 of PCT International Application No. PCT/JP2011/076173, filed 14 November 2011, and which claims foreign priority to Japanese Patent Application No. 2010-259665, filed 22 November 2010 (“JPA ‘776”).
Thus, the Examiner concludes that for examination purposes the instant ‘402 Reissue Application claims a priority date of 22 November 2010.

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘402 Reissue Application on 27 October 2017.
On 27 October 2017, Applicants’ filing contained: “Remarks,” Amendment to the Specification (“Oct 2017 Spec Amendment”); and Amendments to the Claims (“Oct 2017 Claim 
The Office issued a non-Final Office action on 10 July 2020 (“July 2020 Non-Final Office Action”). In particular, the July 2020 Non-Final Office Action provided rejections for claim 8, 10, 19 and 21-36 (“Rejected Claims”) under 35 U.S.C. §§ 103,  112 and 251. 1
On 07 January 2021, the Office and Applicant had an interview (“Jan 2021 Interview”) discussing the July 2020 Non-Final Office Action (see Interview Summary mailed 12 January 2021 ("Jan 2021 Int Summary")).
On 11 January 2021, Applicant filed a response to the July 2020 Non-Final Office Action. (“Jan 2021 Applicant Response”). The Jan 2021 Applicant Response contained: “Remarks;” and “Amendments to the Claims” (“Jan 2021 Claim Amendment”) including: twice amended original claims 8, 10, 19 and 21; once amended new claims 22-36; and canceled original claims 1-7, 9, 11-18 and 20.

Claim Status
The Examiner finds that the claim status in the instant ‘402 Reissue Application is as follows:
Claim(s)	8, 10, 19 and 21		(Original and twice amended)
Claim(s)	22-36				(New and once amended)
Claim(s)	1-7, 9, 11-18 and 20		(Original and canceled)


Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘497 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, post-grant proceedings and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The Examiner notes that Amendment practice for Reissue Applications is NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.173. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(d)(3).

The Examiner further notes that all amendments to the instant ‘402 Reissue Application must comply with 37 CFR 1.173(b)-(g).

Information Disclosure Statement(s)
Applicant's Information Disclosure Statement, filed on 18 February 2021 (“Feb 2021 IDS) has been received, and entered into the record. 

Claim Objections
The Jan 2021 Claim Amendment does not comply with 37 CFR 1.173(b)-(d), (g) and is objected to because:
Id.)
Claim 10 is objected to because of the following informalities: “… dummy; and…” in line 7, respectively, should read –  … dummy bits; and… …–.

Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111, MPEP § 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01(I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP § 2111.01(II). Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
Lexicographic Definitions	
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP § 2111.01(IV). Following an independent review of the claims in view of the 
35 U.S.C § 112 6th Paragraph
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. § 112(6th ¶) and MPEP §§ 2181-2183. As noted in MPEP § 2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function

(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"

(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The Examiner finds herein that claims 8, 19, 22-26, 33 and 35 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:
Functional Phrase – “Circuitry I”
A first means-plus-function phrase is recited in claim 8 (and included in dependent claim 35) which recites “circuitry …” or hereinafter “Functional Phrase 1” or “FP1.” The Examiner 
The Examiner finds that claim 8 expressly recites:
circuitry configured to scramble control data, the control data including data necessary for demodulation, to obtain scrambled control data,

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP1 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “circuitry” is a generic placeholder or nonce term equivalent to “means” because the term “circuitry” does not convey any particular structure. The Examiner further notes that the specification of the ‘497 Patent does not define the term “circuitry” and thus the specification of the ‘497 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “circuitry” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than generic circuitry would be required to perform the function recited in FP1.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “circuitry …” in FP1 as the name of a sufficiently definite structure for performing the functions recited in FP1 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “circuitry …” is a generic placeholder having no specific structure associated therewith. Because “circuitry …” is merely a 

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP1, the Examiner finds that claimed function(s) is:
 [S]crambl[ing] control data, the control data including data necessary for demodulation, to obtain scrambled control data 

Because FP1 recites the above recited functions, the Examiner concludes that FP1 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 1, the Examiner finds that Functional Phrase 1 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 1. In fact, the Examiner finds that Functional Phrase 1 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 1 meets invocation Prong (C).
Because Functional Phrase 1 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 1 invokes 35 U.S.C § 112 6th paragraph.

Corresponding structure for Functional Phrase 1	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP1. In reviewing the original disclosure, the Examiner finds that the ‘497 Patent discloses
The scrambler 101 performs scrambling on the control data supplied thereto, and outputs the scrambled control data.

(‘497 Patent at c.12, ll.57-58; see Figure 8; emphasis added);
The scrambler 101 includes a register group 201 and EXOR circuits 202 and 203. … The EXOR circuit 203 … outputs the calculation result as the scrambled data.

(Id. at c.17, ll.40-67; see Figure 14).
Thus, in light of the portions of the ‘497 Patent cited above, the Examiner construes the structure for performing the claimed function as a scrambler performing the EXOR operation on the input data stream and a randomly generated binary sequence.

Functional Phrase – “Circuitry II”
A second means-plus-function phrase is recited in claim 8 (and included in dependent claim 35) which recites “circuitry …” or hereinafter “Functional Phrase 2” or “FP2.” The Examiner determines herein that FP2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 8 expressly recites:
circuitry configured to … perform padding and a first error correction encoding on the scrambled control data to obtain first encoded control data including only the first error correction encoded scrambled data scramble control data and dummy bits




i.	3-Prong Analysis:  Prong (A)
FP2 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “circuitry” is a generic placeholder or nonce term equivalent to “means” because the term “circuitry” does not convey any particular structure. The Examiner further notes that the specification of the ‘497 Patent does not define the term “circuitry” and thus the specification of the ‘497 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “circuitry” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than generic circuitry would be required to perform the function recited in FP2.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “circuitry …” in FP2 as the name of a sufficiently definite structure for performing the functions recited in FP2 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “circuitry …” is a generic placeholder having no specific structure associated therewith. Because “circuitry …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP2 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP2, the Examiner finds that claimed function(s) is:
[P]erform[ing] [P]adding and a first error correction [E]ncoding on the scrambled control data to obtain first encoded control data including only the first error correction encoded scrambled data and dummy bits

Because FP2 recites the above recited functions, the Examiner concludes that FP2 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 2, the Examiner finds that Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 2. In fact, the Examiner finds that Functional Phrase 2 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 2 meets invocation Prong (C).
Because Functional Phrase 2 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 2 invokes 35 U.S.C § 112 6th paragraph.

Corresponding structure for Functional Phrase 2	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP2.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP2. In reviewing the original disclosure, the Examiner finds that the 
The padder 21 pads the control data supplied thereto with a required number of zeros as dummy data (or inserts Null to the control data), for example, and supplies the resultant data to a BCH encode...

(‘497 Patent at c.6, ll.8-11; c.7, ll.44-55; c.13, ll.4-6; see Figures 8, 9; emphasis added). In addition, the Examiner finds that the ‘497 Patent discloses
The post-padding scrambled data Kbch obtained by padding the scrambled control data Ksig (s) with zeros as the dummy data at the padder 21 is supplied to the BCH encoder 22.

The BCH encoder 22 performs BCH encoding as error correction encoding on the post-padding scrambled data Kbch supplied from the padder 21, and supplies the resultant BCH code Kldpc to the LDPC encoder 23.

Specifically, the BCH encoder 22 determines the BCH code parity bits for the post-padding scrambled data Kbch and adds the parity bits to the post-padding scrambled data Kbch, to obtain the BCH code Kldpc of the post-padding scrambled data Kbch, as in the case described with reference to FIG. 3.

(Id. at c.13, ll.10-17; see Figures 8, 9; emphasis added). The Examiner finds that the scrambled data is first padded with dummy data; the combination of the scrambled data and dummy data is then error correction encoded to determine parity data; and the determined parity data is added onto the combination of the scrambled data and dummy data. (Id.; emphasis on Figure 9). However, while the ‘497 Patent provides sufficient disclosure to the encoding of the scrambled data and dummy data combination that results in the addition of the parity data onto the combination of the scrambled data and dummy data, the Examiner finds insufficient disclosure to the first encoded control data including only the parity data from the encoding operation and the dummy data without the scrambled data. Hence, the Examiner finds that it is unclear to what exact structure Applicant intended to claim as the ‘circuitry’ of Functional Phrase 2. Thus, the 2
Moreover, from this perspective and to advance prosecution by providing art rejections, the Examiner construes the structure for performing the claimed function as a padder performing padding of scrambled control data set with dummy data (i.e., either zeroes or NULL data); and then a BCH encoder determining BCH parity data and adding the BCH parity data onto the combination of the scrambled data and dummy data.

Functional Phrase – “Circuitry III”
A third means-plus-function phrase is recited in claim 8 (and included in dependent claim 35) which recites “circuitry …” or hereinafter “Functional Phrase 3” or “FP3.” The Examiner determines herein that FP3 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 8 expressly recites:
circuitry configured to … perform a second error correction encoding on the first encoded control data

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP3 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “circuitry” is a generic placeholder or nonce term equivalent to “means” because the term “circuitry” does not convey any particular structure. The Examiner further 
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “circuitry” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than generic circuitry would be required to perform the function recited in FP3.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “circuitry …” in FP3 as the name of a sufficiently definite structure for performing the functions recited in FP3 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “circuitry …” is a generic placeholder having no specific structure associated therewith. Because “circuitry …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP3 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP3, the Examiner finds that claimed function(s) is:
 [P]erform[ing] a second error correction encoding on the first encoded control data 

Because FP3 recites the above recited functions, the Examiner concludes that FP3 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
entire claimed function that is set forth within Functional Phrase 3. In fact, the Examiner finds that Functional Phrase 3 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 3 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 3 meets invocation Prong (C).
Because Functional Phrase 3 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 3 invokes 35 U.S.C § 112 6th paragraph.

Corresponding structure for Functional Phrase 3	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP3.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP3. In reviewing the original disclosure, the Examiner finds that the ‘497 Patent discloses
The LDPC encoder 23 performs LDPC encoding as error correction encoding on the BCH code Kldpc of the post-padding scrambled data Kbch supplied from the BCH encoder 22, and supplies the resultant LDPC code Nldpc to the shortening unit 24.

Specifically, the LDPC encoder 23 determines the LDPC code parity bits for the BCH code Kldpc of the post-padding scrambled data Kbch, and adds the parity bits to the BCH code Kldpc, to obtain the LDPC code Nldpc of the BCH code Kldpc, as in the case described with reference to FIG. 3.


Thus, in light of the portions of the ‘497 Patent cited above, the Examiner construes the structure for performing the claimed function as a LDPC encoder determining LDPC parity data and adding the LDPC parity data onto combination of the BCH parity data, scrambled data and dummy data.

Functional Phrase – “Circuitry IV”
A fourth means-plus-function phrase is recited in claims 19 and 33 (and included in each of dependent claims 22-26 and 33) which recites “circuitry …” or hereinafter “Functional Phrase 4” or “FP4.” The Examiner determines herein that FP4 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 19 expressly recites:
circuitry configured to … perform a first error correction to decode error correcting code bits obtained by a broadcast signal to obtain first decoded data including only second error correction encoded scrambled data and dummy bits 

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP4 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “circuitry” is a generic placeholder or nonce term equivalent to “means” because the term “circuitry” does not convey any particular structure. The Examiner further notes that the specification of the ‘497 Patent does not define the term “circuitry” and thus the specification of the ‘497 Patent does not impart or disclose any structure for the phrase.

Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “circuitry …” in FP4 as the name of a sufficiently definite structure for performing the functions recited in FP4 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “circuitry …” is a generic placeholder having no specific structure associated therewith. Because “circuitry …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP4 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP4, the Examiner finds that claimed function(s) is:
[P]erform[ing] a first error correction to [D]ecode error correcting code bits obtained by a broadcast signal to [O]btain first decoded data including only second error correction encoded scrambled data and dummy bits

Because FP4 recites the above recited functions, the Examiner concludes that FP4 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
entire claimed function that is set forth within Functional Phrase 4. In fact, the Examiner finds that Functional Phrase 4 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 4 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 4 meets invocation Prong (C).
Because Functional Phrase 4 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 4 invokes 35 U.S.C § 112 6th paragraph.

Corresponding structure for Functional Phrase 4	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP4.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP4. In reviewing the original disclosure, the Examiner finds that the ‘497 Patent discloses
FIG. 10 is a block diagram showing an example structure of a reception device that receives data from the transmission device that is shown in FIG. 8 and transmits data after scrambling control data.

(‘497 Patent at c.13, ll.42-45; see Figures 8, 9; emphasis added). In addition, the Examiner finds that the ‘497 Patent discloses
The LDPC decoder 46 performs LDPC decoding on the LDPC code Nldpc … and supplies the resultant BCH code Kldpc (FIG. 9) to the BCH decoder 47.

(Id. at c.14, ll.15-18; see Figures 8, 9; emphasis added). The Examiner finds the obtained first decoded data comprises the combination of scrambled data, the dummy data and the determined BCH parity data. (Id. emphasis on Figure 9). However, while the ‘497 Patent provides sufficient disclosure to decoding the broadcast signal to attain the combination of scrambled data, the dummy data and the determined BCH parity data, the Examiner finds insufficient disclosure to the first decoded data including only the parity data from the encoding operation and the dummy data without the scrambled data. Hence, the Examiner finds that it is unclear to what exact structure Applicant intended to claim as the ‘circuitry’ of Functional Phrase 4. Thus, the Examiner concludes that the function and ‘497 Patent fail to clearly link and associate corresponding structure to FP4.3
Moreover, from this perspective and to advance prosecution by providing art rejections, the Examiner construes the structure for performing the claimed function as a LDPC decoder decoding the broadcast signal to attain the combination of the BCH parity data, scrambled data and dummy data.
Functional Phrase – “Circuitry V”
A fifth means-plus-function phrase is recited in claims 19 and 33 (and included in each of dependent claims 22-26 and 33) which recites “circuitry …” or hereinafter “Functional Phrase 5” or “FP5.” The Examiner determines herein that FP5 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 19 expressly recites:
circuitry configured to … perform a second error correction to decode the first decoded data with the dummy bits, to obtain second decoded data without the dummy bits

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP5 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “circuitry” is a generic placeholder or nonce term equivalent to “means” because the term “circuitry” does not convey any particular structure. The Examiner further notes that the specification of the ‘497 Patent does not define the term “circuitry” and thus the specification of the ‘497 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “circuitry” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than generic circuitry would be required to perform the function recited in FP5.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “circuitry …” in FP5 as the name of a sufficiently definite structure for performing the functions recited in FP5 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “circuitry …” is a generic placeholder having no specific structure associated therewith. Because “circuitry …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP5 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP5, the Examiner finds that claimed function(s) is:
[P]erform[ing] a second error correction to decode the first decoded data with the dummy bits, to obtain second decoded data without the dummy bits

Because FP5 recites the above recited functions, the Examiner concludes that FP5 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 5, the Examiner finds that Functional Phrase 5 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 5. In fact, the Examiner finds that Functional Phrase 5 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 5 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 5 meets invocation Prong (C).
Because Functional Phrase 5 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 5 invokes 35 U.S.C § 112 6th paragraph.

Corresponding structure for Functional Phrase 5	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP5.
The Examiner has carefully reviewed the original disclosure to determine the 
FIG. 10 is a block diagram showing an example structure of a reception device that receives data from the transmission device that is shown in FIG. 8 and transmits data after scrambling control data.

(‘497 Patent at c.13, ll.42-45; see Figures 8, 9; emphasis added). In addition, the Examiner finds that the ‘497 Patent discloses
The BCH decoder 47 performs BCH decoding on the BCH code Kldpc supplied from the LDPC decoder 46, and supplies the resultant post-padding scrambled data Kbch (FIG. 9) to the deletion unit 48.

The deletion unit 48 deletes the zeros as the dummy data from the post-padding scrambled data Kbch, and supplies the resultant scrambled control data Ksig (s) (FIG. 9) to the descrambler 112.

(Id. at c.14, ll.19-26; see Figures 8, 9; emphasis added). Thus, in light of the portions of the ‘497 Patent cited above, the Examiner construes the structure for performing the claimed function as a BCH decoder decoding to remove the BCH parity data; and a deletion unit removing the dummy data (i.e., either zeroes or NULL data) resulting in only the scrambled control data set.

Functional Phrase – “Circuitry VI”
A sixth means-plus-function phrase is recited in claim 19 (and included in each of dependent claims 22-26 and 33) which recites “circuitry …” or hereinafter “Functional Phrase 6” or “FP6.” The Examiner determines herein that FP6 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 19 expressly recites:
circuitry configured to … descramble the second decoded data to obtain descrambled control data, the control data including data necessary for demodulation

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP6 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “circuitry” is a generic placeholder or nonce term equivalent to “means” because the term “circuitry” does not convey any particular structure. The Examiner further notes that the specification of the ‘497 Patent does not define the term “circuitry” and thus the specification of the ‘497 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “circuitry” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than generic circuitry would be required to perform the function recited in FP6.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “circuitry …” in FP6 as the name of a sufficiently definite structure for performing the functions recited in FP6 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “circuitry …” is a generic placeholder having no specific structure associated therewith. Because “circuitry …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP6 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)

[D]escrambl[ing] the second decoded data to obtain descrambled control data, the control data including data necessary for demodulation

Because FP6 recites the above recited functions, the Examiner concludes that FP6 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 6, the Examiner finds that Functional Phrase 6 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 6. In fact, the Examiner finds that Functional Phrase 6 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 6 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 6 meets invocation Prong (C).
Because Functional Phrase 6 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 6 invokes 35 U.S.C § 112 6th paragraph.

Corresponding structure for Functional Phrase 6	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP6.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP6. In reviewing the original disclosure, the Examiner finds that the 
FIG. 10 is a block diagram showing an example structure of a reception device that receives data from the transmission device that is shown in FIG. 8 and transmits data after scrambling control data.

(‘497 Patent at c.13, ll.42-45; see Figures 8, 9; emphasis added). In addition, the Examiner finds that the ‘497 Patent discloses
The descrambler 112 performs descrambling on the scrambled control data Ksig (s) supplied from the deletion unit 48, and obtains the original control data Ksig, which is then supplied to the control unit 49.

(Id. at c.14, ll.27-30; see Figures 8, 9; emphasis added). Thus, in light of the portions of the ‘497 Patent cited above, the Examiner construes the structure for performing the claimed function as a descrambler performing a descrambling operation on the scrambled control data set to attain just the control data set.

Functional Phrase – “Circuitry VII”
A seventh means-plus-function phrase is recited in claim 22 (and included in dependent claims 23-24) which recites “circuitry …” or hereinafter “Functional Phrase 7” or “FP7.” The Examiner determines herein that FP7 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 22 expressly recites:
further comprising circuitry configured to receive the broadcast signal.

[emphasis added].


i.	3-Prong Analysis:  Prong (A)

Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “circuitry” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than generic circuitry would be required to perform the function recited in FP7.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “circuitry …” in FP7 as the name of a sufficiently definite structure for performing the functions recited in FP7 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “circuitry …” is a generic placeholder having no specific structure associated therewith. Because “circuitry …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP7 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP7, the Examiner finds that claimed function(s) is:
[R]eceiv[ing] the broadcast signal



iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 7, the Examiner finds that Functional Phrase 7 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 7. In fact, the Examiner finds that Functional Phrase 7 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 7 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 7 meets invocation Prong (C).
Because Functional Phrase 7 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 7 invokes 35 U.S.C § 112 6th paragraph.

Corresponding structure for Functional Phrase 7
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP7.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP7. In reviewing the original disclosure, the Examiner finds that the ‘497 Patent discloses that FIG. 10 shows “an example structure of a reception device that receives data from the transmission device.” (See ‘497 Patent at c.13, ll.42-45).  The ‘497 Patent Id. at c.3, l.46-49; c., ll.24-26; see FIG. 10).  However, the ‘497 Patent discloses does not expressly disclose that the OFDM operation unit 31 is what “receives” the signal.  Rather, the ‘497 Patent discloses that the signal “is received” and then “supplied to” the OFDM operation unit 31. (Id. at c.13, ll.50-52; and c.8, ll.27-29). The ‘497 Patent further discloses, in more general terms, a “receiving antenna.” (Id. at c.6, ll.63-67).  Yet, it is not readily apparent whether an antenna, the OFDM operation unit 31 or some other component of the reception device is the structure and/or algorithm which performs the function of FP7. Thus, the Examiner concludes that the function and ‘497 Patent fail to clearly link and associate corresponding structure to FP7.4
Moreover, from this perspective and to advance prosecution by providing art rejections, the Examiner construes the structure for performing the claimed function as an antenna or device that receives the broadcast signal.

Claim Rejections – 35 U.S.C. § 112
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


New Matter/Written Description
Claims 8, 10, 19 and 21-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to the limitations of claims 8, 10, 35 and 36, the Examiner finds that amended patent claim 8 recites,
circuitry configured to … perform padding and a first error correction encoding on the scrambled control data to obtain first encoded control data including only the first error correction encoded scrambled data scramble control data and dummy bits 

(Jan 2021 Claim Amendment, amended patent claim 8; emphasis added); and amended patent claim 10 recites,
performing padding and a first error correction encoding on the scrambled control data to obtain first encoded control data including only the first error correction encoded scrambled data scramble control data and dummy bits 

(Id., amended original claim 10; emphasis added). As set forth above, the Examiner construes the structure for performing the claimed determining function of Functional Phrase 2 as a padder performing padding of scrambled control data set with dummy data (i.e., either zeroes or NULL data); and then a BCH encoder determining BCH parity data and adding the BCH parity data onto the combination of the scrambled data and dummy data. (See § VIII.B.(2)). Thus, the first encoded control data being provided by structure of Functional Phrase 3 is a combination of three (3) elements (i.e., the determined the parity data, the scrambled data, and the dummy data added to the scrambled data). However, while the ‘497 Patent provides sufficient disclosure to supra 5, while the padding is performed only on the scrambled control data, the Examiner finds that the first error correction is performed on the combination of the scrambled data and dummy data, not only the scrambled control data as the claim requires. (See ‘497 Patent at c.13, ll.10-17; see Figures 8, 9).
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a data processing device and method, includes performing padding and a first error correction encoding on the scrambled control data to obtain first encoded control data including only the first error correction encoded scrambled data scramble control data and dummy bits. (Emphasis added).
Claims 35 and 36 are similarly rejected based on their dependency from independent claims 8 and 10.

With respect to the limitations of claims 19 and 21-34, the Examiner finds that amended patent claim 19 recites,
circuitry configured to … perform a first error correction to decode error correcting code bits obtained by a broadcast signal to obtain first decoded data including only second error correction encoded scrambled data and dummy bits

(Jan 2021 Claim Amendment, amended patent claim 19; emphasis added); and amended patent claim 21 recites,
first decoded data including only second error correction encoded scrambled data and dummy bits

(Id., amended original claim 21; emphasis added). As set forth above, the Examiner construes the structure for performing the claimed determining function of Functional Phrase 4 as a LDPC decoder decoding the broadcast signal to attain the combination of the BCH parity data, scrambled data and dummy data.. (See § VIII.B.(4)). Thus, the first decoded data being provided by structure of Functional Phrase 4 is a combination of three (3) elements (i.e., the determined the parity data, the scrambled data, and the dummy data added to the scrambled data). However, while the ‘497 Patent provides sufficient disclosure to decoding the broadcast signal to attain the combination of scrambled data, the dummy data and the determined BCH parity data, the Examiner finds insufficient disclosure to the first decoded data including only the parity data from the encoding operation and the dummy data without the scrambled data.
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a data processing device and method, includes performing a first error correction to decode error correcting code bits obtained by a broadcast signal to obtain first decoded data including only second error correction encoded scrambled data and dummy bits. (Emphasis added).
Claims 22-34 are similarly rejected based on their dependency from independent claims 19 and 21.

With respect to the limitations of claims 26 and 31, the Examiner finds that amended patent claims 26 and 31 recite,

first data including data necessary for demodulating payload data;
second data including data necessary for demodulating the first data: and
the first and second data

(Jan 2021 Claim Amendment, amended patent claims 26 and 31; emphasis added). Applicant directs the Office to original claim 5 and c.7, ll.18-28 of the ‘497 Paten to support the amended claim requirements. (Jan 2021 Applicant Response at 8). However, the Examiner finds that the ‘497 Patent has insufficient disclosure to support the claim requirements. To support the Examiner’s position, the Examiner finds that original claim 5 did not include the phrase “including.” In addition, the ‘497 Patent disclose the first data being the “L1 post-signaling” and the second data being “L1 pre-signaling.” (See ‘497 Patent at c.7, ll.18-28). The Examiner finds that the term “including” is deemed as a transitional phrase being “inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” (See MPEP § 2111.03(I)). As is evidenced above, the ‘497 Patent has insufficient support for the first and second data including any more data necessary than the “data necessary for demodulation” and the “data necessary for demodulating the first data,” respectively
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a data processing device/method “wherein the control data is one of first data including data necessary for demodulating payload data; second data including data necessary for demodulating the first data: and the first and second data.”

35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 19, 22-26, 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 8, 19 and 22, claim elements “circuitry” (i.e., FP2, FP4, FP7) are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structures, materials, or acts to the claimed functions such that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed function. 
With respect to the “circuitry,” the phrases are indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrases cannot be reasonably determined. The Examiner finds that the ‘947 Patent’s written description fails to disclose the corresponding structures, materials, or acts for the claimed function. (See §§ VIII.B.(2),(4),(7) for explanation supra). Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 22-26, 33 and 35 are similarly rejected based on their dependency from independent claims 8 and 19.

In general, the claims are replete with such 35 U.S.C. 112, second paragraph issues. The above notes are exemplary with respect to all of the 35 U.S.C. 112, second paragraph rejections present in the instant case, all claims must be carefully reviewed and appropriate corrections should be made in response to this rejection.

claims 8, 19, 22-26, 33 and 35 are indefinite under 35 U.S.C. §112 second paragraph as outlined above, it is impossible to properly construe claim scope at this time. See e.g. Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.

Broadening of Examined Claims
Broadening of Examined Claims’ Limitations	
As set forth supra, the Examiner further finds that claims 8, 10, 19 and 21 enlarge the scope of the patent, i.e., a claim which is greater in scope than each and every claim of the original patent.
Specifically, the Examiner finds that amended original claims 8 and 10 (“RI Claims 8/10”) of the instant ‘402 Reissue Application recites, 
circuitry configured to … perform padding and a first error correction encoding on the scrambled control data to obtain first encoded control data including only the first error correction encoded scrambled data scramble control data and dummy bits (RI Claim 8); and 

method comprising … performing padding and a first error correction encoding on the scrambled control data to obtain first encoded control data including only the first error correction encoded scrambled data scramble control data and dummy bits (RI Claim 10).
	
“Broad RI Claims 8/10 Padding”; Jan 2021 Claim Amendment, RI Claims 8/10; emphasis added). The Examiner finds that now patented claims 8 and 10 of the ‘497 Patent (“Patent Claims 8/10”), in part, recites,
circuitry configured to … pad the scrambled control data directly with dummy data (RI Claim 8); and 

method comprising … padding the scrambled control data directly with dummy data (RI Claim 10).

(“Narrow Patent Claims 8/10 Padding”; ‘497 Patent, claim 1; emphasis added).
The Examiner finds that the Broad RI Claims 8/10 Padding is broader than the Narrow Patent Claims 8/10 Padding. The Examiner finds that the “padding” of the Broad RI Claims 8/10 Padding does not have the requirement of “pad[ding] the scrambled control data directly with dummy data.” (“RI Claim 8 Padding Omission”; emphasis added). 

Similarly, the Examiner finds that amended original claims 19 and 21 (“RI Claims 19/21”) of the instant ‘402 Reissue Application recites, 
circuitry configured to … perform a first error correction to decode error correcting code bits obtained by a broadcast signal to obtain first decoded data including only second error correction encoded scrambled data and dummy bits (RI Claim 19); and 

method comprising … performing a first error correction to decode error correcting code bits obtained by a broadcast signal to obtain first decoded data including only second error correction encoded scrambled data and dummy bits (RI Claim 21).
	
(“Broad RI Claims 19/21 Padding”; Jan 2021 Claim Amendment, RI Claims 19/21; emphasis added). The Examiner finds that now patented claims 19 and 21 of the ‘497 Patent (“Patent Claims 19/21”), in part, recites,
wherein the transmission device having… scrambled control data necessary for demodulation, padded the scrambled control data directly with the dummy data (RI Claims 19/21)

(“Narrow Patent Claims 19/21 Padding”; ‘497 Patent, Patent Claims 19/21; emphasis added).
The Examiner finds that the Broad RI Claims 19/21 Padding is broader than the Narrow Patent Claims 19/21 Padding. The Examiner finds that the “padding” of the Broad RI Claims 19/21 Padding does not have the requirement of “pad[ding] the scrambled control data directly with dummy data.” (“RI Claim 19/21 Padding Omission”; emphasis added). 
Thus, since these omissions provide claims which are broader/greater in scope than each and every claim of the original patent, the Examiner concludes that at least RI Claims 8, 10, 19 and 21, and dependent claims thereof, are broadened reissue claims, as compared to the claims of the ‘497 Patent.

Claim Rejections – 35 U.S.C. § 251
New Matter
Claims 8, 10, 19 and 21-36 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
The Examiner finds that there is insufficient indication in the specification that Applicant had possession of a data processing device and/or method with the claims requirements as set forth above. (See § IX.A.(1) supra for further explanation).

Recapture
Claims 8, 10, 19 and 21-36 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
"(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and


(Step 1: MPEP 1412.02(A)) In the instant ‘402 Reissue Application and by way of the Jan 2019 Claim Amendment, Applicant seeks to broaden RI Claim 8.
Thus, as set forth above, the Examiner finds that RI Claims 8, 10, 19 and 21 are broadened at least by deleting/omitting the patent claim language requiring: “pad[ding] the scrambled control data directly with dummy data.” (“RI Claim 8/10/19/21 Omissions”). (See § X.A above).

(Step 2: MPEP 1412.02(B)) In the ‘557 Application, the Examiner finds that the response by Applicant on 28 April 2015 (“April 2015 Response”) presented arguments to the claims now requiring: “pad[ding] the scrambled control data directly with dummy data” (April 2015 Response at p.11-12). With regards to the prior art of Pagani 6, the Examiner finds that Applicant contended that Pagani does not teach to pad the scrambled control data directly with dummy data (Id.) Accordingly, the Examiner concludes that specific claim limitations were relied upon as not being taught by the prior art.
Thus, in the instant ‘402 Reissue Application, the Examiner concludes that the RI Claim Omissions are surrender generating limitations.

(Step 3: MPEP 1412.02(C)) It is noted that the surrendered subject matter of the RI Claim 8/10/19/21 Omissions have been entirely eliminated from RI Claim 8, 10, 19 and 21. If Id.)

To the degree a reviewing body finds that the RI Claim 8/10/19/21 Omissions have not been entirely eliminated from RI Claim 8, 10, 19 and 21, the following alternative is provide below.

The Examiner finds that the surrendered subject matter of the RI Claim 8/10/19/21 Omissions has not been entirely eliminated from RI Claim 8, 10, 19 and 21 in the instant ‘402 Reissue Application, but rather they have been made less restrictive in the reissue application claims. If the surrendered subject matter limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. On the other hand, if the retained portion of the modified limitation is “well known in the prior art.” impermissible recapture has not been avoided. (See MPEP § 1412.02 (I)(C)). In the instant ‘402 Reissue Application, the Examiner finds that the Broad RI Claims 8/10/19/21 Padding is a new limitation that has been retained. The Examiner finds that the Broad RI Claims 8/10/19/21 Padding is well known in the prior art.7 8

Claims 22-36 are similarly rejected based on their dependency from RI Claim 8, 10, 19 and 21.

Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:  
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10, 19, 21-25, 27-30 and 32-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheng-Lung Lee (U.S. Publication No. 2012/0117442) (“Lee”) in view of Trachewsky et al. (U.S. Publication No. 2010/0111145)(“Trachewsky’145”).
With respect to the limitations of claim 8, Lee discloses
[a] data processing device comprising:

In this regard, the Examiner finds that Lee discloses a transmitter system/method compatible with the CTMB standard. (Lee at Title, ¶¶ 0002, 0011, 0021, 0022; see Figure 1).
circuitry configured to scramble control data, the control data including data necessary for demodulation, to obtain scrambled control data;

As set forth supra, the Examiner finds that Functional Phrase 1 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(1) supra). The Examiner construes a ‘circuity’ as simply a scrambler performer the EXOR operation on the input data stream and a randomly generated binary sequence.
In this light, the Examiner finds that Lee discloses a system comprising a scrambler 102 that receives data packets of a transport stream, TS, and scrambles the TS by applying an exclusive OR (XOR) operation between a pseudo-random binary sequence and the TS. (Lee at ¶¶ 0022-0023; see Figure 1).
[circuitry configured to] … perform padding and a first error correction encoding on the scrambled control data to obtain first encoded control data including only the first error correction encoded scrambled data scramble control data and dummy bits

As set forth supra, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(2) supra). The Examiner finds that the ‘circuitry’ as recited in claim 8 is indefinite. (See § IX.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘circuitry’ as: a padder performing padding of scrambled control data set with dummy data (i.e., either zeroes or NULL data); and then a BCH encoder determining BCH parity data and adding 
From this perspective, the Examiner finds that Lee discloses the system comprising a FEC encoder 104 encoding the scrambled data by applying forward error correction. (Lee at ¶ 0024). The Examiner finds that Lee discloses adding redundancy data to the original stream to be transmitted using a predetermined algorithm. (Id.) The Examiner finds that the original stream would be the stream that is output from the scrambler 102 that is provided to FEC encoder 104. The Examiner finds that Lee further discloses the FEC encoder 104 then first generating an outer code portion utilizing BCH coding scheme. (Id.) 
While Lee and discloses all the limitations, as previously set forth, Lee is silent to the adding of redundancy data to the original stream to be transmitted using a predetermined algorithm being a padder performing padding of scrambled control data set with dummy data (i.e., either zeroes or NULL data).
However, utilizing a padder to perform padding of scrambled control data set with dummy data (i.e., either zeroes or NULL data) for data redundancy addition is known in the art. The Examiner finds that Trachewsky‘145, for example, teaches baseband unit 14 having a processing module 48 which includes a bit repetition module 22. (Trachewsky‘145 at Title, ¶¶ 0024-0025, 0033; see Figures 1, 2). The Examiner finds that Trachewsky‘145 teaches the bit repetition module 22: receiving the scrambled data input from the scramble module 20; producing a scrambled data output padded with redundancy data; and providing the padded scrambled data output to a LDPC encoding module 24. (Id. at ¶¶ 0033-0034, 0044, 0046, 0049-0056; see Figures 1, 2). The Examiner finds that the redundancy data provided by the bit repetition module 44 is equivalent to NULL data. 
i.e., either zeroes or NULL data) for data redundancy addition as described in Trachewsky‘145 in the data processing device of Lee. 
A person of ordinary skill in the art would be motivated to provide the padder to perform padding of scrambled control data set with dummy data (i.e., either zeroes or NULL data) for data redundancy addition, since it provides a mechanism to improve data transmission integrity and substantially avoid injection of spectral lines or tones via the processing. (Id. at ¶ 0014, 0034). In other words, such a modification would increase reception quality, thereby inherently increasing the operational efficiency. (Id.)
[circuitry configured to] …  perform a second error correction on the first encoded control data 

As set forth supra, the Examiner finds that Functional Phrase 3 does invoke 35 U.S.C. §112, 6th paragraph. (See §VIII.B.(3) supra). The Examiner construes a ‘circuity’ as simply a LDPC encoder determining LDPC parity data and adding the LDPC parity data onto combination of the BCH parity data, scrambled data and dummy data.
In this light, the Examiner finds that Lee discloses the FEC encoder 104 generating an inner code portion utilizing the LDPC coding scheme after the applying the BCH coding scheme. (Lee at ¶ 0024).

With respect to the limitations of claim 10, Lee discloses
[a] data processing method comprising:

Lee discloses a transmitter system/method compatible with the CTMB standard. (Lee at Title, ¶¶ 0002, 0011, 0021, 0022; see Figure 1).
scrambling control data, the control data including data necessary for demodulation, to obtain scrambled control data;

In this regard, the Examiner finds that Lee discloses a system comprising a scrambler 102 that receives data packets of a transport stream, TS, and scrambles the TS by applying an exclusive OR (XOR) operation between a pseudo-random binary sequence and the TS. (Lee at ¶¶ 0022-0023; see Figure 1).
performing padding and a first error correction encoding on the scrambled control data to obtain first encoded control data including only the first error correction encoded scrambled data scramble control data and dummy bits

In this regard, the Examiner finds that Lee discloses the system comprising a FEC encoder 104 encoding the scrambled data by applying forward error correction. (Lee at ¶ 0024). The Examiner finds that Lee discloses adding redundancy data to the original stream to be transmitted using a predetermined algorithm. (Id.) The Examiner finds that the original stream would be the stream that is output from the scrambler 102 that is provided to FEC encoder 104. The Examiner finds that Lee further discloses the FEC encoder 104 first generating an outer code portion utilizing BCH coding scheme. (Id.) 
While Lee discloses all the limitations, as previously set forth, Lee is silent to the adding of redundancy data to the original stream to be transmitted using a predetermined algorithm being a padder performing padding of scrambled control data set with dummy data (i.e., either zeroes or NULL data).
However, utilizing a padder to perform padding of scrambled control data set with dummy data (i.e., either zeroes or NULL data) for data redundancy addition is known in the art. Trachewsky‘145, for example, teaches baseband unit 14 having a processing module 48 which includes a bit repetition module 44. (Trachewsky‘145 at Title, ¶¶ 0024-0025, 0033; see Figures 1, 2). The Examiner finds that Trachewsky‘145 teaches the bit repetition module 44: receiving the scrambled data input from the scramble module 20; producing a scrambled data output padded with redundancy data; and providing the padded scrambled data output to a LDPC encoding module 24. (Id. at ¶¶ 0033-0034, 0044, 0046, 0049-0056; see Figures 1, 2). The Examiner finds that the redundancy data provided by the bit repetition module 44 is equivalent to NULL data. 
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a padder to perform padding of scrambled control data set with dummy data (i.e., either zeroes or NULL data) for data redundancy addition as described in Trachewsky‘145 in the data processing device of Lee. 
A person of ordinary skill in the art would be motivated to provide the padder to perform padding of scrambled control data set with dummy data (i.e., either zeroes or NULL data) for data redundancy addition, since it provides a mechanism to improve data transmission integrity and substantially avoid injection of spectral lines or tones via the processing. (Id. at ¶ 0014, 0034). In other words, such a modification would increase reception quality, thereby inherently increasing the operational efficiency. (Id.)
performing a second error correction on the first encoded control data 

In this regard, the Examiner finds that Lee discloses the FEC encoder 104 generating an inner code portion utilizing the LDPC coding scheme after the applying the BCH coding scheme. (Lee at ¶ 0024).

With respect to the limitations of claim 19, Lee discloses
[a] data processing device comprising:

In this regard, the Examiner finds that Lee discloses a transmitter system/apparatus compatible with the CTMB standard. (Lee at Title, ¶¶ 0002, 0011, 0021, 0022; see Figure 1).
circuitry configured to perform a first error correction to decode error correcting code bits obtained by a broadcast signal to obtain first decoded data including only second error correction encoded scrambled data and dummy bits

As set forth supra, the Examiner finds that Functional Phrase 4 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(4) supra). The Examiner finds that the ‘circuitry’ as recited in claim 19 is indefinite. (See § IX.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘circuitry’ as a LDPC decoder decoding the broadcast signal to attain the combination of the BCH parity data, scrambled data and dummy data.
From this perspective, the Examiner finds that Lee discloses a FEC decoder 216 receiving the broadcast signal and decoding the blocks according to the FEC encoding method applied at the transmitter apparatus 100. (Lee at ¶¶ 0032, 0039; see Figure 4). The Examiner finds that the FEC decoder 216 “decoding” would essentially be utilizing the same method, however, in the opposite direction of the encoding (i.e., LPDC decoding, BCH decoding, removal of redundancy/dummy data and descrambling; see Lee at ¶¶ 0024, 0039; also see §§ XII.A.(1)-(3) supra for encoding chronology). In this light, the Examiner finds that Lee discloses the FEC decoder 216: receiving the input broadcast signal and decoding the input broadcast signal in the opposite order as was encoded. Specifically, the Examiner finds that the FEC decoder 216 would 
 [circuitry configured to] …  perform a second error correction to decode the first decoded data with the dummy bits, to obtain second decoded data without the dummy bits; and

As set forth supra, the Examiner finds that Functional Phrase 5 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(5) supra). The Examiner construes a ‘circuity’ as simply a BCH decoder decoding to remove the BCH parity data; and a deletion unit removing the dummy data (i.e., either zeroes or NULL data) resulting in the only the scrambled control data set.
In this light, the Examiner finds that Lee discloses a FEC decoder 216 receiving the broadcast signal and decoding the blocks according to the FEC encoding method applied at the transmitter apparatus 100. (Lee at ¶¶ 0032, 0039; see Figure 4). As set forth supra, the Examiner finds that the FEC decoder 216 “decoding” would essentially be utilizing the same method, however, in the opposite direction of the encoding (i.e., LPDC decoding, BCH decoding, removal of redundancy/dummy data and descrambling; see Lee at ¶¶ 0024, 0039). The Examiner finds that the FEC decoder 216 would receive the combination of the BCH parity data, scrambled data and dummy data from the LDPC decoding scheme and remove the outer code portion utilizing the BCH decoding scheme, resulting in the combination scrambled data and dummy data. Following the opposite of the order of the FEC encoding scheme, as disclosed by Lee, the Examiner finds that the FEC decoder 216 would then remove the redundancy data.
While Lee discloses all the limitations, as previously set forth, Lee is silent to the removal of redundancy data to the original stream to be transmitted using a predetermined algorithm being a de-padder performing a de-padding of scrambled control data set from the dummy data (i.e., either zeroes or NULL data).
i.e., either zeroes or NULL data) for removal of redundancy data is known in the art. The Examiner finds that Trachewsky‘145, for example, teaches baseband unit 14 having a processing module 48 which includes a bit repetition decoder module 44. (Trachewsky‘145 at Title, ¶¶ 0024-0025, 0033; see Figures 1, 2). The Examiner finds that Trachewsky‘145 teaches the bit repetition module 44: receiving the LDPC decoding module 42 output; producing a scrambled data output without the padded redundancy data; and providing the scrambled data to the de-scramble module 46. (Id. at ¶¶ 0033, 0036-0037, 0042, 0045, 0047; see Figures 1, 2). The Examiner finds that the redundancy data removed by the bit repetition module 44 is equivalent to NULL data. 
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a de-padder to perform de-padding of scrambled control data set from dummy data (i.e., either zeroes or NULL data) for removal of redundancy data as described in Trachewsky‘145 in the data processing device of Lee. 
A person of ordinary skill in the art would be motivated to provide the de-padder to perform de-padding of scrambled control data set from dummy data (i.e., either zeroes or NULL data) for removal of redundancy data, since it provides a mechanism to improve data transmission integrity and substantially avoid injection of spectral lines or tones via the processing. (Id. at ¶ 0014, 0034). In other words, such a modification would increase reception quality, thereby inherently increasing the operational efficiency. (Id.)
[circuitry configured to] …  descramble the second decoded data to obtain descrambled control data, the control data including data necessary for demodulation

As set forth supra, the Examiner finds that Functional Phrase 6 does invoke 35 U.S.C. supra). The Examiner construes a ‘circuity’ as simply a descrambler performer a descrambling operation on the scrambled control data set to attain just the control data set.
In this light, the Examiner finds that Lee discloses a descrambler 218 descrambling the scrambled data to recover the transport stream, TS. (Lee at ¶¶ 0032, 0039; see Figure 4).

With respect to the limitations of claim 21, Lee discloses
[a] data processing method comprising:

In this regard, the Examiner finds that Lee discloses a transmitter system/method compatible with the CTMB standard. (Lee at Title, ¶¶ 0002, 0011, 0021, 0022; see Figure 1).
performing a first error correction to decode error correcting code bits obtained by a broadcast signal to obtain first decoded data including only second error correction encoded scrambled data and dummy bits

In this regard, the Examiner finds that Lee discloses a FEC decoder 216 receiving the broadcast signal and decoding the blocks according to the FEC encoding method applied at the transmitter apparatus 100. (Lee at ¶¶ 0032, 0039; see Figure 4). The Examiner finds that the FEC decoder 216 “decoding” would essentially be utilizing the same method, however, in the opposite direction of the encoding (i.e., LPDC decoding, BCH decoding, removal of redundancy/dummy data and descrambling; see Lee at ¶¶ 0024, 0039; also see §§ XII.A.(4)-(6) supra for encoding chronology). From this perspective, the Examiner finds that Lee discloses the FEC decoder 216: receiving the input broadcast signal and decoding the input broadcast signal in the opposite order as was encoded. Specifically, the Examiner finds that the FEC decoder 216 
 performing a second error correction to decode the first decoded data with the dummy bits, to obtain second decoded data without the dummy bits; and

In this regard, the Examiner finds that Lee discloses a FEC decoder 216 receiving the broadcast signal and decoding the blocks according to the FEC encoding method applied at the transmitter apparatus 100. (Lee at ¶¶ 0032, 0039; see Figure 4). As set forth supra, the Examiner finds that the FEC decoder 216 “decoding” would essentially be utilizing the same method, however, in the opposite direction of the encoding (i.e., LPDC decoding, BCH decoding, removal of redundancy/dummy data and descrambling; see Lee at ¶¶ 0024, 0039). The Examiner finds that the FEC decoder 216 would receive the combination of the BCH parity data, scrambled data and dummy data from the LDPC decoding scheme and remove the outer code portion utilizing the BCH decoding scheme, resulting in the combination scrambled data and dummy data. Following the opposite of the order of the FEC encoding scheme, as disclosed by Lee, the Examiner finds that the FEC decoder 216 would then remove the redundancy data.
While Lee discloses all the limitations, as previously set forth, Lee is silent to the removal of redundancy data to the original stream to be transmitted using a predetermined algorithm being a de-padder performing a de-padding of scrambled control data set from the dummy data (i.e., either zeroes or NULL data).
However, utilizing a de-padder to perform de-padding of scrambled control data set from dummy data (i.e., either zeroes or NULL data) for removal of redundancy data is known in the art. The Examiner finds that Trachewsky‘145, for example, teaches baseband unit 14 having a processing module 48 which includes a bit repetition decoder module 44. (Trachewsky‘145 at Title, ¶¶ 0024-0025, 0033; see Figures 1, 2). The Examiner finds that Trachewsky‘145 teaches the bit repetition module 44: receiving the LDPC decoding module 42 output; producing a scrambled data output without the padded redundancy data; and providing the scrambled data to 46. (Id. at ¶¶ 0033, 0036-0037, 0042, 0045, 0047; see Figures 1, 2). The Examiner finds that the redundancy data removed by the bit repetition module 44 is equivalent to NULL data. 
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a de-padder to perform de-padding of scrambled control data set from dummy data (i.e., either zeroes or NULL data) for removal of redundancy data as described in Trachewsky‘145 in the data processing device of Lee. 
A person of ordinary skill in the art would be motivated to provide the de-padder to perform de-padding of scrambled control data set from dummy data (i.e., either zeroes or NULL data) for removal of redundancy data, since it provides a mechanism to improve data transmission integrity and substantially avoid injection of spectral lines or tones via the processing. (Id. at ¶ 0014, 0034). In other words, such a modification would increase reception quality, thereby inherently increasing the operational efficiency. (Id.)
descrambling the second decoded data to obtain descrambled control data, the control data including data necessary for demodulation

In this regard, the Examiner finds that Lee discloses a descrambler 218 descrambling the scrambled data to recover the transport stream, TS. (Lee at ¶¶ 0032, 0039; see Figure 4).

With respect to the limitations of claims 22-24 and 27-29, Lee and Trachewsky‘145 teaches and/or renders obvious
further comprising circuitry configured to receive the broadcast signal (claims 22/27); and

wherein the broadcast signal is a TV broadcast signal (claims 23/28); and

further comprising a display configured to display image data included in the TV broadcast signal. (claims 24/29).

With respect to the limitations of claim 22, 23, 27 and 28, as set forth supra, the Examiner finds that Functional Phrase 7 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(7) supra). The Examiner finds that the ‘circuitry’ as recited for Functional Phrase 7 is indefinite. (See § IX.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘circuitry’ as an antenna or device that receives the broadcast signal. Thus, the claims will be examined as such.
From this perspective, the Examiner finds that Lee discloses an antenna and tuner 202 receiving the input signal. (Lee at ¶¶ 0032-0033; see Figure 4). The Examiner finds that Lee also disclose the broadcast signal being for digital television broadcasting. (Id. at ¶¶ 0001-0002).

With respect to the limitations of claims 24 and 29, the Examiner finds that Trachewsky‘145 teaches the transmission and reception devices may be a personal computer, laptop computer, personal entertainment device, cellular telephone, personal digital assistance, a game console, a game controller, and/or any other type of device. (Trachewsky‘145 at ¶¶ 0024). The Examiner finds that the transmission and reception devices of Trachewsky‘145 inherently have a display to display image data provided by the TV broadcast signal.
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a display to display image data provided by the TV broadcast signal as described in Trachewsky‘145 in the data processing device of Lee and Trachewsky‘145. 
A person of ordinary skill in the art would be motivated to provide the display to display image data provided by the TV broadcast signal, since it provides a mechanism to view Id.)
Similarly, the Examiner asserts that applying a known technique to a known device ready for improvement would yield predictable results. That is, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Trachewsky‘145 to the data processing device of Lee would have yielded predicable results and resulted in an improved system, namely, providing a display to display image data provided by the TV broadcast signal in Lee and Trachewsky‘145 to provide a mechanism to view images/data dynamically.

With respect to the limitations of claims 25 and 30, Lee and Trachewsky‘145 teaches and/or renders obvious
wherein the dummy data/bits are used to adjust a data length of an error correction code associated with the first error correction to a target data length 

In this regard, the Examiner finds that Trachewsky‘145 teaches providing redundancy/dummy data to produce a repeated data word length (e.g., 336 bits). (Trachewsky‘145 at ¶¶ 0034).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate adjusting a data length of an error correction code associated with the first error correction to a target data length as described in Trachewsky‘145 in the data processing device of Lee and Trachewsky‘145. 
A person of ordinary skill in the art would be motivated to provide adjusting a data length of an error correction code associated with the first error correction to a target data length, since Id. at ¶ 0014, 0034). In other words, such a modification would increase reception quality, thereby inherently increasing the operational efficiency. (Id.)

With respect to the limitations of claim 32, Lee and Trachewsky‘145 teaches and/or renders obvious
[a] non-transitory computer-readable storage medium storing computer-readable instructions thereon, which, when executed by a data processing device, cause the data processing device to perform the data processing method of Claim 21

In this regard, the Examiner finds that Lee and Trachewsky‘145 teaches and/or renders obvious the data processing method of claim 21 being perform on a data processing device. (See §§ XII.A,(10)-(12) supra). In addition, the Examiner finds that Trachewsky‘145 teaches a non-transitory storage medium having operational instructions thereon to perform the method of the invention. (Trachewsky‘145 at ¶¶ 0025, 0059).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a non-transitory computer-readable storage medium storing computer-readable instructions thereon, which, when executed by a data processing device, cause the data processing device to perform the data processing method as described in Trachewsky‘145 in the data processing device of Lee and Trachewsky‘145. 
A person of ordinary skill in the art would be motivated to provide a non-transitory computer-readable storage medium storing computer-readable instructions thereon, which, when executed by a data processing device, cause the data processing device to perform the data processing method, since it provides a mechanism to portably implement functional operations to 
Similarly, the Examiner asserts that applying a known technique to a known device ready for improvement would yield predictable results. That is, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Trachewsky‘145 to the data processing device of Lee and Trachewsky‘145 would have yielded predicable results and resulted in an improved system, namely, providing a non-transitory computer-readable storage medium storing computer-readable instructions thereon, which, when executed by a data processing device, cause the data processing device to perform the data processing method in Lee and Trachewsky‘145 to provide a mechanism to portably implement functional operations to multiple devices.

With respect to the limitations of claims 33 and 34, Lee and Trachewsky‘145 teaches and/or renders obvious
wherein the circuitry configured to perform the first error correction includes an LDPC decoder and the circuitry configured to perform the second error correction includes a BCH decoder (claim 33); and

wherein the performing the first error correction includes performing an LDPC decoding and the performing the second error correction includes performing a BCH decoding (claim 34).

As set forth supra, the Examiner finds that Functional Phrases 4 and 5 do invoke 35 U.S.C. §112, 6th paragraph. (See §§ VIII.B.(4)-(5) supra). The Examiner finds that the ‘circuitry’ as recited for Functional Phrase 4 in claim 19 is indefinite. (See § IX.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘circuitry’ as a LDPC decoder decoding the broadcast 
From this perspective, the Examiner finds that Lee discloses a FEC decoder 216 receiving the broadcast signal and decoding the blocks according to the FEC encoding method applied at the transmitter apparatus 100. (Lee at ¶¶ 0032, 0039; see Figure 4). As set forth supra, the Examiner finds that the FEC decoder 216 “decoding” would essentially be utilizing the same method, however, in the opposite direction of the encoding (i.e., LPDC decoding, BCH decoding, removal of redundancy/dummy data and descrambling; see Lee at ¶¶ 0024, 0039).
In this light, the Examiner finds that Lee discloses the FEC decoder 216: receiving the input broadcast signal and decoding the input broadcast signal in the opposite order as was encoded. Specifically, the Examiner finds that the FEC decoder 216 would remove the inner code portion utilizing the LDPC decoding scheme resulting in the combination of the BCH parity data, scrambled data and dummy data. Subsequently, the Examiner finds that the FEC decoder 216 would receive the combination of the BCH parity data, scrambled data and dummy data from the LDPC decoding scheme and remove the outer code portion utilizing the BCH decoding scheme, resulting in the combination scrambled data and dummy data. 

With respect to the limitations of claims 35 and 36, Lee and Trachewsky‘145 teaches and/or renders obvious
wherein the circuitry configured to perform the first error correction encoding includes a BCH encoder and the circuitry to perform the second error correction includes an LDPC encoder (claim 35); and

wherein the performing the first error correction encoding includes a BCH encoder and the circuitry to perform the second error correction includes an LDPC encoder (claim 36).

As set forth supra, the Examiner finds that Functional Phrases 2 and 3 do invoke 35 U.S.C. §112, 6th paragraph. (See §§ VIII.B.(2)-(3) supra). The Examiner finds that the ‘circuitry’ as recited for Functional Phrase 2 in claim 8 is indefinite. (See § IX.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘circuitry’ as: a padder performing padding of scrambled control data set with dummy data (i.e., either zeroes or NULL data); and then a BCH encoder determining BCH parity data and adding the BCH parity data onto the combination of the scrambled data and dummy data. With respect to Functional Phrase 3, the Examiner construes a ‘circuity’ as simply a LDPC encoder determining LDPC parity data and adding the LDPC parity data onto combination of the BCH parity data, scrambled data and dummy data. Thus, the claims will be examined as such.
From this perspective, the Examiner finds that Lee discloses the FEC encoder 104 first generating an outer code portion utilizing BCH coding scheme. (Lee at ¶ 0024). The Examiner finds that Lee discloses the FEC encoder 104 generating an inner code portion utilizing the LDPC coding scheme after the applying the BCH coding scheme. (Lee at ¶ 0024).

Claims 26 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheng-Lung Lee (U.S. Publication No. 2012/0117442) (“Lee”) in view of Trachewsky et al. (U.S. Publication No. 2010/0111145)(“Trachewsky’145”) as applied to claims 8, 10, 19, 21-25, 27-30 and 32-36 above, and further in view of DVB-T2 9.
With respect to the limitations of claims 26 and 31, and 
wherein the control data is one of
first data including data necessary for demodulating payload data;
second data including data necessary for demodulating the first data: and
the first and second data 

In this regard, Lee and Trachewsky‘145 discloses all the limitations, as previously set forth, except for specifically calling for the control data being one of first data including data necessary for demodulating payload data; second data including data necessary for demodulating the first data: and the first and second data.
However, control data being one of first data including data necessary for demodulating payload data; second data including data necessary for demodulating the first data: and the first and second data is known in the art. The Examiner finds that DVB-T2, for example, teaches a data processing device (see DVB-T2, e.g., p.8, § 1, describing a data processing system for digital TV broadcasting, and see, e.g., pp.18-20, § 4.2, further describing the system architecture and data processing) providing control data necessary for demodulation. (Id, e.g., p.9, Figure 2(d), showing generation of L1 signaling, including L1-pre signaling and L1-post signaling, for example, and see, e.g., pp.55-56, § 7.1., Figure 24, describing that the L1-pre signaling comprises control data that “enables the reception and decoding” of the L1-post signaling, which then comprises control data “needed by the receiver to access the physical layer pipes”).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate control data being one of first data including DVB-T2 in the data processing device of Lee and Trachewsky‘145. 
A person of ordinary skill in the art would be motivated to provide control data being one of first data including data necessary for demodulating payload data; second data including data necessary for demodulating the first data: and the first and second data, since it provides a mechanism to enable the reception and decoding of the L1-post signaling and convey the parameters needed by the receiver to access the physical layer pipes. (DVB-T2 at § 7.1). In other words, such a modification would increase the functionality of the data processing device, thereby inherently increasing the operational efficiency. 
Similarly, the Examiner asserts that applying a known technique to a known device ready for improvement would yield predictable results. That is, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by DVB-T2 to the data processing device/method of Lee and Trachewsky‘145 would have yielded predicable results and resulted in an improved system, namely, providing a control data being one of first data including data necessary for demodulating payload data; second data including data necessary for demodulating the first data: and the first and second data in Lee and Trachewsky‘145 to provide a mechanism to enable the reception and decoding of the L1-post signaling and convey the parameters needed by the receiver to access the physical layer pipes.

Claims 8, 10, 19-23, 25-28, 30, 31 and 33-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheng-Lung Lee (U.S. Publication No. 2012/0117442) (“Lee”) in view of DVB-T2 10.
With respect to the limitations of claim 8, Lee discloses
[a] data processing device comprising:

In this regard, the Examiner finds that Lee discloses a transmitter system/method compatible with the CTMB standard. (Lee at Title, ¶¶ 0002, 0011, 0021, 0022; see Figure 1).
circuitry configured to scramble control data, the control data including data necessary for demodulation, to obtain scrambled control data;

As set forth supra, the Examiner finds that Functional Phrase 1 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(1) supra). The Examiner construes a ‘circuity’ as simply a scrambler performer the EXOR operation on the input data stream and a randomly generated binary sequence.
In this light, the Examiner finds that Lee discloses a system comprising a scrambler 102 that receives data packets of a transport stream, TS, and scrambles the TS by applying an exclusive OR (XOR) operation between a pseudo-random binary sequence and the TS. (Lee at ¶¶ 0022-0023; see Figure 1).
[circuitry configured to] … perform padding and a first error correction encoding on the scrambled control data to obtain first encoded control data including only the first error correction encoded scrambled data scramble control data and dummy bits

supra, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(2) supra). The Examiner finds that the ‘circuitry’ as recited in claim 8 is indefinite. (See § IX.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘circuitry’ as: a padder performing padding of scrambled control data set with dummy data (i.e., either zeroes or NULL data); and then a BCH encoder determining BCH parity data and adding the BCH parity data onto the combination of the scrambled data and dummy data. Thus, the claims will be examined as such.
From this perspective, the Examiner finds that Lee discloses the system comprising a FEC encoder 104 encoding the scrambled data by applying forward error correction. (Lee at ¶ 0024). The Examiner finds that Lee discloses adding redundancy data to the original stream to be transmitted using a predetermined algorithm. (Id.) The Examiner finds that the original stream would be the stream that is output from the scrambler 102 that is provided to FEC encoder 104. The Examiner finds that Lee further discloses the FEC encoder 104 then first generating an outer code portion utilizing BCH coding scheme. (Id.) 
While Lee discloses all the limitations, as previously set forth, Lee is silent to the adding of redundancy data to the original stream to be transmitted using a predetermined algorithm being a padder performing padding of scrambled control data set with dummy data (i.e., either zeroes or NULL data).
However, utilizing a padder to perform padding of control data set with dummy data (i.e., either zeroes or NULL data) for data redundancy addition is known in the art. The Examiner finds that DVB-T2, for example, teaches padding the control data with dummy data. (DVB-T2 at 
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a padder to perform padding of control data set with dummy data (i.e., either zeroes or NULL data) for data redundancy addition as described in DVB-T2 in the data processing device of Lee. 
A person of ordinary skill in the art would be motivated to provide the padder to perform padding of scrambled control data set with dummy data (i.e., either zeroes or NULL data) for data redundancy addition, since it provides a mechanism to account for when the user data available for transmission is not sufficient to completely fill the transfer frame and have a constant length. (Id. at p.29, §§ 5.2.2 – 5.2.3). In other words, such a modification would increase reception quality, thereby inherently increasing the operational efficiency. 
[circuitry configured to] …  perform a second error correction on the first encoded control data 

As set forth supra, the Examiner finds that Functional Phrase 3 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(3) supra). The Examiner construes a ‘circuity’ as simply a LDPC encoder determining LDPC parity data and adding the LDPC parity data onto combination of the BCH parity data, scrambled data and dummy data.
In this light, the Examiner finds that Lee discloses the FEC encoder 104 generating an inner code portion utilizing the LDPC coding scheme after the applying the BCH coding scheme. (Lee at ¶ 0024).

With respect to the limitations of claim 10, Lee discloses
[a] data processing method comprising:

In this regard, the Examiner finds that Lee discloses a transmitter system/method compatible with the CTMB standard. (Lee at Title, ¶¶ 0002, 0011, 0021, 0022; see Figure 1).
scrambling control data, the control data including data necessary for demodulation, to obtain scrambled control data;

In this regard, the Examiner finds that Lee discloses a system comprising a scrambler 102 that receives data packets of a transport stream, TS, and scrambles the TS by applying an exclusive OR (XOR) operation between a pseudo-random binary sequence and the TS. (Lee at ¶¶ 0022-0023; see Figure 1).
performing padding and a first error correction encoding on the scrambled control data to obtain first encoded control data including only the first error correction encoded scrambled data scramble control data and dummy bits

In this regard, the Examiner finds that Lee discloses the system comprising a FEC encoder 104 encoding the scrambled data by applying forward error correction. (Lee at ¶ 0024). The Examiner finds that Lee discloses adding redundancy data to the original stream to be transmitted using a predetermined algorithm. (Id.) The Examiner finds that the original stream would be the stream that is output from the scrambler 102 that is provided to FEC encoder 104. The Examiner finds that Lee further discloses the FEC encoder 104 first generating an outer code portion utilizing BCH coding scheme. (Id.) 
While Lee discloses all the limitations, as previously set forth, Lee is silent to the adding of redundancy data to the original stream to be transmitted using a predetermined algorithm being a padder performing padding of scrambled control data set with dummy data (i.e., either zeroes or NULL data).
i.e., either zeroes or NULL data) for data redundancy addition is known in the art. The Examiner finds that DVB-T2, for example, teaches padding the control data with dummy data. (DVB-T2 at p.68, § 7.2.3.6, describing padding the L1-post signaling with bits set to zero, and pp.69-72, §§ 7.3.1.2 and 7.3.2.1, further describing the padding of the L1-post signaling). 
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a padder to perform padding of control data set with dummy data (i.e., either zeroes or NULL data) for data redundancy addition as described in DVB-T2 in the data processing device of Lee. 
A person of ordinary skill in the art would be motivated to provide the padder to perform padding of scrambled control data set with dummy data (i.e., either zeroes or NULL data) for data redundancy addition, since it provides a mechanism to account for when the user data available for transmission is not sufficient to completely fill the transfer frame and have a constant length. (Id. at p.29, §§ 5.2.2 – 5.2.3). In other words, such a modification would increase reception quality, thereby inherently increasing the operational efficiency. 
performing a second error correction on the first encoded control data 

In this regard, the Examiner finds that Lee discloses the FEC encoder 104 generating an inner code portion utilizing the LDPC coding scheme after the applying the BCH coding scheme. (Lee at ¶ 0024).

With respect to the limitations of claim 19, Lee discloses
[a] data processing device comprising:

Lee discloses a transmitter system/apparatus compatible with the CTMB standard. (Lee at Title, ¶¶ 0002, 0011, 0021, 0022; see Figure 1).
circuitry configured to perform a first error correction to decode error correcting code bits obtained by a broadcast signal to obtain first decoded data including only second error correction encoded scrambled data and dummy bits

As set forth supra, the Examiner finds that Functional Phrase 4 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(4) supra). The Examiner finds that the ‘circuitry’ as recited in claim 19 is indefinite. (See § IX.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘circuitry’ as a LDPC decoder decoding the broadcast signal to attain the combination of the BCH parity data, scrambled data and dummy data.
From this perspective, the Examiner finds that Lee discloses a FEC decoder 216 receiving the broadcast signal and decoding the blocks according to the FEC encoding method applied at the transmitter apparatus 100. (Lee at ¶¶ 0032, 0039; see Figure 4). The Examiner finds that the FEC decoder 216 “decoding” would essentially be utilizing the same method, however, in the opposite direction of the encoding (i.e., LPDC decoding, BCH decoding, removal of redundancy/dummy data and descrambling; see Lee at ¶¶ 0024, 0039; also see §§ XII.A.(1)-(3) supra for encoding chronology). In this light, the Examiner finds that Lee discloses the FEC decoder 216: receiving the input broadcast signal and decoding the input broadcast signal in the opposite order as was encoded. Specifically, the Examiner finds that the FEC decoder 216 
 [circuitry configured to] …  perform a second error correction to decode the first decoded data with the dummy bits, to obtain second decoded data without the dummy bits; and

As set forth supra, the Examiner finds that Functional Phrase 5 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(5) supra). The Examiner construes a ‘circuity’ as simply a BCH decoder decoding to remove the BCH parity data; and a deletion unit removing the dummy data (i.e., either zeroes or NULL data) resulting in the only the scrambled control data set.
In this light, the Examiner finds that Lee discloses a FEC decoder 216 receiving the broadcast signal and decoding the blocks according to the FEC encoding method applied at the transmitter apparatus 100. (Lee at ¶¶ 0032, 0039; see Figure 4). As set forth supra, the Examiner finds that the FEC decoder 216 “decoding” would essentially be utilizing the same method, however, in the opposite direction of the encoding (i.e., LPDC decoding, BCH decoding, removal of redundancy/dummy data and descrambling; see Lee at ¶¶ 0024, 0039). The Examiner finds that the FEC decoder 216 would receive the combination of the BCH parity data, scrambled data and dummy data from the LDPC decoding scheme and remove the outer code portion utilizing the BCH decoding scheme, resulting in the combination scrambled data and dummy data. Following the opposite of the order of the FEC encoding scheme, as disclosed by Lee, the Examiner finds that the FEC decoder 216 would then remove the redundancy data.
While Lee and discloses all the limitations, as previously set forth, Lee is silent to the removal of redundancy data to the original stream to be transmitted using a predetermined algorithm being a de-padder performing a de-padding of scrambled control data set from the dummy data (i.e., either zeroes or NULL data).
However, utilizing a de-padder to perform de-padding of scrambled control data set from dummy data (i.e., either zeroes or NULL data) for removal of redundancy data is known in the DVB-T2, for example, teaches the removal of padded dummy data from the control data. (DVB-T2 at p.73, § 7.3.2.5, describing the removal of zero padding bits). 
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the removal of padded dummy data from the control data (i.e., either zeroes or NULL data) for removal of redundancy data as described in DVB-T2 in the data processing device of Lee. 
A person of ordinary skill in the art would be motivated to provide the removal of padded dummy data from the control data, since it provides a mechanism to provide only the data necessary to be processed. (Id.). In other words, such a modification would decrease processing overhead, thereby inherently increasing the operational efficiency. 
Similarly, the Examiner asserts that applying a known technique to a known device ready for improvement would yield predictable results. That is, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by DVB-T2 to the data processing device of Lee would have yielded predicable results and resulted in an improved system, namely, providing the removal of padded dummy data from the control data in Lee to provide only the data necessary to be processed..
[circuitry configured to] …  descramble the second decoded data to obtain descrambled control data, the control data including data necessary for demodulation

As set forth supra, the Examiner finds that Functional Phrase 6 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(6) supra). The Examiner construes a ‘circuity’ as simply a descrambler performer a descrambling operation on the scrambled control data set to attain just the control data set.
Lee discloses a descrambler 218 descrambling the scrambled data to recover the transport stream, TS. (Lee at ¶¶ 0032, 0039; see Figure 4).

With respect to the limitations of claim 21, Lee discloses
[a] data processing method comprising:

In this regard, the Examiner finds that Lee discloses a transmitter system/method compatible with the CTMB standard. (Lee at Title, ¶¶ 0002, 0011, 0021, 0022; see Figure 1).
performing a first error correction to decode error correcting code bits obtained by a broadcast signal to obtain first decoded data including only second error correction encoded scrambled data and dummy bits

In this regard, the Examiner finds that Lee discloses a FEC decoder 216 receiving the broadcast signal and decoding the blocks according to the FEC encoding method applied at the transmitter apparatus 100. (Lee at ¶¶ 0032, 0039; see Figure 4). The Examiner finds that the FEC decoder 216 “decoding” would essentially be utilizing the same method, however, in the opposite direction of the encoding (i.e., LPDC decoding, BCH decoding, removal of redundancy/dummy data and descrambling; see Lee at ¶¶ 0024, 0039; also see §§ XII.A.(4)-(6) supra for encoding chronology). From this perspective, the Examiner finds that Lee discloses the FEC decoder 216: receiving the input broadcast signal and decoding the input broadcast signal in the opposite order as was encoded. Specifically, the Examiner finds that the FEC decoder 216 would remove the inner code portion utilizing the LDPC decoding scheme resulting in the combination of the BCH parity data, scrambled data and dummy data.
 performing a second error correction to decode the first decoded data with the dummy bits, to obtain second decoded data without the dummy bits; and

Lee discloses a FEC decoder 216 receiving the broadcast signal and decoding the blocks according to the FEC encoding method applied at the transmitter apparatus 100. (Lee at ¶¶ 0032, 0039; see Figure 4). As set forth supra, the Examiner finds that the FEC decoder 216 “decoding” would essentially be utilizing the same method, however, in the opposite direction of the encoding (i.e., LPDC decoding, BCH decoding, removal of redundancy/dummy data and descrambling; see Lee at ¶¶ 0024, 0039). The Examiner finds that the FEC decoder 216 would receive the combination of the BCH parity data, scrambled data and dummy data from the LDPC decoding scheme and remove the outer code portion utilizing the BCH decoding scheme, resulting in the combination scrambled data and dummy data. Following the opposite of the order of the FEC encoding scheme, as disclosed by Lee, the Examiner finds that the FEC decoder 216 would then remove the redundancy data.
While Lee discloses all the limitations, as previously set forth, Lee is silent to the removal of redundancy data to the original stream to be transmitted using a predetermined algorithm being a de-padder performing a de-padding of scrambled control data set from the dummy data (i.e., either zeroes or NULL data).
However, utilizing a de-padder to perform de-padding of scrambled control data set from dummy data (i.e., either zeroes or NULL data) for removal of redundancy data is known in the art. The Examiner finds that DVB-T2, for example, teaches the removal of padded dummy data from the control data. (DVB-T2 at p.73, § 7.3.2.5, describing the removal of zero padding bits). 
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the removal of padded dummy data from the control data (i.e., either zeroes or NULL data) for removal of redundancy data as described in DVB-T2 in the data processing device of Lee. 
Id.). In other words, such a modification would decrease processing overhead, thereby inherently increasing the operational efficiency. 
Similarly, the Examiner asserts that applying a known technique to a known device ready for improvement would yield predictable results. That is, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by DVB-T2 to the data processing device of Lee would have yielded predicable results and resulted in an improved system, namely, providing the removal of padded dummy data from the control data in Lee to provide only the data necessary to be processed..
descrambling the second decoded data to obtain descrambled control data, the control data including data necessary for demodulation

In this regard, the Examiner finds that Lee discloses a descrambler 218 descrambling the scrambled data to recover the transport stream, TS. (Lee at ¶¶ 0032, 0039; see Figure 4).

With respect to the limitations of claims 22, 23, 27 and 28, Lee and DVB-T2 teaches and/or renders obvious
further comprising circuitry configured to receive the broadcast signal (claims 22/27); and

wherein the broadcast signal is a TV broadcast signal (claims 23/28); and

As set forth supra, the Examiner finds that Functional Phrase 7 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(7) supra). The Examiner finds that the ‘circuitry’ as recited for Functional Phrase 7 is indefinite. (See § IX.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner 
From this perspective, the Examiner finds that Lee discloses an antenna and tuner 202 receiving the input signal. (Lee at ¶¶ 0032-0033; see Figure 4). The Examiner finds that Lee also disclose the broadcast signal being for digital television broadcasting. (Id. at ¶¶ 0001-0002).

With respect to the limitations of claims 25 and 30, Lee and DVB-T2 teaches and/or renders obvious
wherein the dummy data/bits are used to adjust a data length of an error correction code associated with the first error correction to a target data length 

In this regard, the Examiner finds that DVB-T2 teaches providing redundancy/dummy data to produce a constant data word length. (DVB-T2 at p.29, §§ 5.2.2 5.2.3; p.68, § 7.2.3.6, describing that the L1-post signaling is padded so that LDPC blocks of the L1-post signaling “have the same information size,” and pp.69-72, §§ 7.3.1.2 and 7.3.2.1, further describing that the information is “padded with zeros in order to fill Kbch information bits”).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate adjusting a data length of an error correction code associated with the first error correction to a target data length as described in DVB-T2 in the data processing device of Lee and DVB-T2. 
A person of ordinary skill in the art would be motivated to provide adjusting a data length of an error correction code associated with the first error correction to a target data length, it provides a mechanism to account for when the user data available for transmission is not sufficient to completely fill the transfer frame and have a constant length. (Id. at p.29, §§ 5.2.2 – 

With respect to the limitations of claims 33 and 34, Lee and DVB-T2 teaches and/or renders obvious
wherein the circuitry configured to perform the first error correction includes an LDPC decoder and the circuitry configured to perform the second error correction includes a BCH decoder (claim 33); and

wherein the performing the first error correction includes performing an LDPC decoding and the performing the second error correction includes performing a BCH decoding (claim 34).

As set forth supra, the Examiner finds that Functional Phrases 4 and 5 do invoke 35 U.S.C. §112, 6th paragraph. (See §§ VIII.B.(4)-(5) supra). The Examiner finds that the ‘circuitry’ as recited for Functional Phrase 4 in in claim 19 is indefinite. (See § IX.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘circuitry’ as a LDPC decoder decoding the broadcast signal to attain the combination of the BCH parity data, scrambled data and dummy data. With respect to Functional Phrase 5, the Examiner construes a ‘circuity’ as simply: a LDPC encoder determining LDPC parity data and adding the LDPC parity data onto combination of the BCH parity data, scrambled data and dummy data. Thus, the claims will be examined as such.
From this perspective, the Examiner finds that Lee discloses a FEC decoder 216 receiving the broadcast signal and decoding the blocks according to the FEC encoding method applied at the transmitter apparatus 100. (Lee at ¶¶ 0032, 0039; see Figure 4). As set forth supra, the Examiner finds that the FEC decoder 216 “decoding” would essentially be utilizing the same method, however, in the opposite direction of the encoding (i.e., LPDC decoding, BCH decoding, removal of redundancy/dummy data and descrambling; see Lee at ¶¶ 0024, 0039).
In this light, the Examiner finds that Lee discloses the FEC decoder 216: receiving the input broadcast signal and decoding the input broadcast signal in the opposite order as was encoded. Specifically, the Examiner finds that the FEC decoder 216 would remove the inner code portion utilizing the LDPC decoding scheme resulting in the combination of the BCH parity data, scrambled data and dummy data. Subsequently, the Examiner finds that the FEC decoder 216 would receive the combination of the BCH parity data, scrambled data and dummy data from the LDPC decoding scheme and remove the outer code portion utilizing the BCH decoding scheme, resulting in the combination scrambled data and dummy data. 

With respect to the limitations of claims 35 and 36, Lee and DVB-T2 teaches and/or renders obvious
wherein the circuitry configured to perform the first error correction encoding includes a BCH encoder and the circuitry to perform the second error correction includes an LDPC encoder (claim 35); and

wherein the performing the first error correction encoding includes a BCH encoder and the circuitry to perform the second error correction includes an LDPC encoder (claim 36).

As set forth supra, the Examiner finds that Functional Phrases 2 and 3 do invoke 35 U.S.C. §112, 6th paragraph. (See §§ VIII.B.(2)-(3) supra). The Examiner finds that the ‘circuitry’ as recited for Functional Phrase 2 in claim 8 is indefinite. (See § IX.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘circuitry’ as: a padder performing padding of scrambled control data set with dummy data (i.e., either zeroes or NULL data); and then a BCH encoder determining BCH parity data and adding the BCH parity data onto the combination of the 
From this perspective, the Examiner finds that Lee discloses the FEC encoder 104 first generating an outer code portion utilizing BCH coding scheme. (Lee at ¶ 0024). The Examiner finds that Lee discloses the FEC encoder 104 generating an inner code portion utilizing the LDPC coding scheme after the applying the BCH coding scheme. (Lee at ¶ 0024).

Claims 24, 29 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheng-Lung Lee (U.S. Publication No. 2012/0117442) (“Lee”) in view of DVB-T2 11 as applied to claims 8, 10, 19-23, 25-28, 30, 31 and 33-36 above, and further in view of Trachewsky et al. (U.S. Publication No. 2010/0111145)(“Trachewsky’145”).
With respect to the limitations of claims 24 and 29, and 
further comprising a display configured to display image data included in the TV broadcast signal. (claim 24/29); and

further comprising displaying image data included in the TV broadcast signal. (claim 29).

In this regard, Lee and DVB-T2 discloses all the limitations, as previously set forth, except for specifically calling for a display configured to display image data included in the TV broadcast signal.
However, a display configured to display image data included in the TV broadcast signal Trachewsky‘145, for example, teaches that transmission and reception devices may be a personal computer, laptop computer, personal entertainment device, cellular telephone, personal digital assistance, a game console, a game controller, and/or any other type of device. (Trachewsky‘145 at ¶¶ 0024). The Examiner finds that the transmission and reception devices of Trachewsky‘145 inherently have a display to display image data provided by the TV broadcast signal.
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a display to display image data provided by the TV broadcast signal as described in Trachewsky‘145 in the data processing device of Lee and DVB-T2. 
A person of ordinary skill in the art would be motivated to provide the display to display image data provided by the TV broadcast signal, since it provides a mechanism to view images/data dynamically. In other words, such a modification would increase the user’s interaction functionality of the data processing device, thereby inherently increasing the operational efficiency.
Similarly, the Examiner asserts that applying a known technique to a known device ready for improvement would yield predictable results. That is, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Trachewsky‘145 to the data processing device of Lee and DVB-T2 would have yielded predicable results and resulted in an improved system, namely, providing a display to display image data provided by the TV broadcast signal in Lee and DVB-T2 to provide a mechanism to view images/data dynamically.

With respect to the limitations of claim 32, and
[a] non-transitory computer-readable storage medium storing computer-readable instructions thereon, which, when executed by a data processing device, cause the data processing device to perform the data processing method of Claim 21

In this regard, the Examiner finds that Lee and DVB-T2 teaches and/or renders obvious the data processing method of claim 21 being perform on a data processing device. (See §§ XII.A,(10)-(12) supra). However, Lee and DVB-T2 discloses all the limitations, as previously set forth, except for specifically calling for a non-transitory computer-readable storage medium storing computer-readable instructions thereon, which, when executed by a data processing device, cause the data processing device to perform a data processing method.
However, a non-transitory computer-readable storage medium storing computer-readable instructions thereon, which, when executed by a data processing device, cause the data processing device to perform a data processing method is known in the art. The Examiner finds that Trachewsky‘145 teaches a non-transitory storage medium having operational instructions thereon to perform the method of the invention. (Trachewsky‘145 at ¶¶ 0025, 0059).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a non-transitory computer-readable storage medium storing computer-readable instructions thereon, which, when executed by a data processing device, cause the data processing device to perform the data processing method as described in Trachewsky‘145 in the data processing device/method of Lee and DVB-T2. 
A person of ordinary skill in the art would be motivated to provide a non-transitory computer-readable storage medium storing computer-readable instructions thereon, which, when executed by a data processing device, cause the data processing device to perform the data processing method, since it provides a mechanism to portably implement functional operations to 
Similarly, the Examiner asserts that applying a known technique to a known device ready for improvement would yield predictable results. That is, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Trachewsky‘145 to the data processing device of Lee and DVB-T2 would have yielded predicable results and resulted in an improved system, namely, providing a non-transitory computer-readable storage medium storing computer-readable instructions thereon, which, when executed by a data processing device, cause the data processing device to perform the data processing method in Lee and DVB-T2 to provide a mechanism to portably implement functional operations to multiple devices.

Response to Arguments
35 U.S.C. § 251 Recapture Rejection
Applicant contends that the amendment to claim 8 reciting that the first encoded control, which is the result of the padding, includes only the first error correction encoded scrambled data and the dummy bits implies that the first error correction encoded scrambled data was padded directly with the dummy bits. (i.e., the limitation of “scrambled data padded directly with the dummy bits” is thus still present on the amendment to claim 8). (Jan 2021 Applicant Response at 10).
The Examiner respectfully disagrees. As set forth above, the Examiner finds that “pad[ding] the scrambled control data directly with dummy data” (“RI Claim 8/10/19/21 Omissions”; emphasis added) is still not present RI Claim 8, 10, 19 and 21. (See § X.A, supra). Accordingly, the Examiner finds that the RI Claim 8/10/19/21 Omissions has been entirely is impermissible recapture. (See MPEP 1412.02(C)).
To the degree a reviewing body finds that the RI Claim 8/10/19/21 Omissions have not been entirely eliminated from RI Claim 8, 10, 19 and 21, if the retained portion of the modified limitation is “well known in the prior art.” impermissible recapture has not been avoided. (See MPEP § 1412.02 (I)(C)). In the instant ‘402 Reissue Application, the Examiner finds that the Broad RI Claims 8/10/19/21 Padding is a new limitation that has been retained. The Examiner finds that the Broad RI Claims 8/10/19/21 Padding is well known in the prior art.12 13

35 U.S.C. § 112 Rejections
With respect to the 35 U.S.C. § 112, First, Second and Fourth Paragraph, Rejections, the Jan 2021 Applicant Response, including the Jan 2021 Claim Amendment and “Remarks,” has been fully considered and is persuasive. (See Jan 2021 Applicant Response at 10-11). However, in light of the Jan 2021 Claim Amendment, the Examiner finds that new 35 U.S.C. § 112 rejections are provided above. (See § IX, supra).

35 U.S.C. § 112, Sixth Paragraph, Interpretation/Invocation
Applicant contends that the term “circuit” when combined with a description of the function of the circuit, connote[s] sufficient structure to one of ordinary skill in the art.” (Jan 2021 Applicant Response at 11).
Linear Tech. Corp. v. Impala Linear Corp., 72 USPQ2d 1065, 1071 (Fed. Cir. 2004)(“Linear Tech”). (See MPEP § 2181.1(A)). The Examiner finds that Applicants’ reasoning behind Linear Tech is misplaced. In Linear Tech, the Federal Circuit held that "circuit" was not a nonce term because the asserted claims included "additionally adjectival qualifications further identifying sufficient structure to perform the claimed functions to one of ordinary skill in the art.” (See Linear Tech. at 1071). As set forth supra, the Examiner has not found any additional structures that are implied or required by the recited functions to add to the "circuitry" to remove its characterization as a nonce term. (See §§ VIII.B.(1)-(7)).
Furthermore, Applicant has not provided any evidence to assert that the functions recited amount to any specific structure for the circuitry, rather Applicant has baldly asserted that “circuitry” provides the necessary structure. (Jan 2021 Applicant Response at 11). Thus, since no specific structure is implied by use of the phrase “circuitry,” the Examiner maintains that the term “circuitry” is a nonce term and does invoke 35 U.S.C § 112 6th paragraph.

35 U.S.C. § 103 Rejections
Applicant’s arguments, see Jan 2021 Applicant Response at 12-13, with respect to the rejection(s) of claim(s) 8, 10, 19 and 21-36 under pre-AIA  35 U.S.C. 103(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in further view of Sheng-Lung Lee (U.S. Publication No. 2012/0117442) (“Lee”) in view of Trachewsky et al. (U.S. Publication No. Trachewsky’145”) or DVB-T2 14. Specifically, the Examiner finds that Lee, for example, teaches a transmitter/receiver system/method that scrambles data, pads the scrambled data with dummy bits and encodes scrambled data with dummy bits. (See §§ XII.A, C). In addition, the Examiner finds that Trachewsky’145 teaches adding redundancy dummy data (i.e., NULL data) to the scrambled control data and DVB-T2 teaches adding redundancy dummy data (i.e., zeroes data) to the scrambled control data. (Id.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Because this application is now final, Applicant are reminded of the USPTO’s after final practice as discussed in MPEP §714.12 and §714.13 and that entry of amendments after final is not a matter of right.  “The refusal of an examiner to enter an amendment after final rejection of claims is a matter of discretion.”  In re Berger, 279 F.3d 975, 984, 61 USPQ2d 1523, 1529 (Fed. Cir. 2002) (citations omitted).  Furthermore, suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  Unless stated otherwise by an express indication that a claim is “allowed,” exemplary claim language provided by the Examiner to overcome a particular rejection or to change claim interpretation has not been addressed with respect to other aspects of patentability (e.g. §101 patentable subject matter, §112, first paragraph written 

Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.

Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘497 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘497 Patent.  Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘497 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        

SJR
03/26/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that all of the Rejected Claims stand rejected under 35 U.S.C. 103(a), and 251;
        claims 19, 25-28 and 32 stand rejected under 112, first paragraph; claims 19 and 21-36 stand rejected under 112, second paragraph; and claims 24, 26-28, 31 and 33-35 stand rejected under 112, fourth paragraph.
        
        2 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘circuitry of Functional Phrase 2, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        3 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘circuitry of Functional Phrase 4, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        4 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘circuitry of Functional Phrase 4, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        5 See §VIII.B.(2)
        6 Pagani, et al., ("France telecom - IHP joint physical layer proposal for IEEE 802.15 task group 3c", IEEE P802.15-07-0689-00-003C, Vol. 802.153c, XP 017668901, May 16, 2007, Pages 1-55), (“Pagani”).
        7 See Pagani at § 2.3.4. 
        8 See Trachewsky et al. (U.S. Publication No. 2010/0111145)(“Trachewsky’145”) at ¶¶ 0034, 044, 0048-0056.
        9 Digital Video Broadcasting (DVB); Frame structure channel coding and modulation for a second generation digital terrestrial television broadcasting system (“DVB-T2”), ETSI EN 302 755 V1.1.1, Sep. 2009, 167 pages.
        10 “Digital Video Broadcasting (DVB); Frame -structure channel coding and modulation for a second generation digital terrestrial television broadcasting system (DVB-T2),” ETSI EN 302 755 V1.1.1, Sep. 2009, 167 pages.
        11 Digital Video Broadcasting (DVB); Frame structure channel coding and modulation for a second generation digital terrestrial television broadcasting system (“DVB-T2”), ETSI EN 302 755 V1.1.1, Sep. 2009, 167 pages.
        12 See Pagani at § 2.3.4. 
        13 See Trachewsky et al. (U.S. Publication No. 2010/0111145)(“Trachewsky’145”) at ¶¶ 0034, 044, 0048-0056.
        14 “Digital Video Broadcasting (DVB); Frame -structure channel coding and modulation for a second generation digital terrestrial television broadcasting system (DVB-T2),” ETSI EN 302 755 V1.1.1, Sep. 2009, 167 pages.